    Case 3:20-cr-00097-FLW               Document 1 Filed 01/28/20 Page 1 of 18 PageID: 1
 RECEIVED
    20 19R00047/APT/DEM                                                            FILED
    JAN 292020                                                                     JAN 282020
                                   UNITED STATES DISTRICT COURT                               ii3cl
AT 8.30                               DISTRICT OF NEW JERSEY                   ATU46t         ‘1    RM
WILLIAM   T
          I.
               AIAI
               vvru”  H CLERK                                                     WILLIAM T.WALSH y
                                                                                        CLERK
     UNITED STATES OF AMERICA                               Hon.

               v.                                           Crim. No. 2O   97pz&)
     MORSIN RAZA,                                     :     18 U.S.C. § 1028(f), 1028(a)(2),
        a/k/a “Mohsin Raza Amiri,” and                :     1543, 1028A, and 2
     MUJTABA ALT RAZA,
        a/k/a “Mujtaba Au Lilani,”
        a/k/a “Mujtaba Au,”
        a/k/a “Mujtaba”

                                           INDICTMENT

                The Grand Jury in and for the District of New Jersey, sitting in Newark,

    charges:

                                            COUNT ONE
                 (Conspiracy to Produce and Transfer False Identification Documents)

                 1.     At all times relevant to this Indictment:

                                          Individuals and Entities

                         a.     Defendants MORSIN RAZA, a/k/a “Mohsin Raza Amiri,” and

    MUJTABA ALl RAZA, a/k/a “Mujtaba Ali Lilani,” a/k/a “Mujtaba Ali,” a/k/a

    “Mujtaba,” resided in or around Karachi, Pakistan.

                         b.     Defendants MOHSIN RAZA and MUJTABA ALT RAZA, together

    with others known and unknown to the Grand Jury, operated a fraudulent online

    business, based in or around Karachi, Pakistan, named, at various times,

    “SecondEye Solution” and “Forwarderz” (collectively, “SecondEye”).              SecondEye,

    through its website, electronically produced, sold, and transferred digital versions

    of (i) false identity documents, including passports, driver’s licenses, national

    identity cards, and social security cards associated with more than two hundred
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 2 of 18 PageID: 2



countries and territories, including the United States (“False Identification

Documents”); and (ii) invoices, credit card statements, business licenses, and bank

statements        (“False   Business    Records”)        (collectively,    “False   SecondEye

Documents”). SecondEve operated on a global scale, selling and transferring False

SecondEye Documents to individuals throughout the world, including in                    New


Jersey.

             c.       “Company-i”       was        a     financial    technolo’      company

headquartered in or around San Jose, California.

             d.       “Company-2”      was    an       e-commerce    and    cloud   computing

company headquartered in or around Seattle, Washington.

             e.       “Company-3” was a social media and social networking service

headquartered in or around Menlo Park, California.

             f.       “Company-4” was an e-commerce and international money

transfer business headquartered in or around London, United Kingdom.

             g.        “Company-5” was an online money transfer and digital payment

services company headquartered in or around New York, New York.

             h.       “Company-6” was an international money transfer business and

virtual currency exchange registered in Panama and headquartered in Switzerland

and Hong Kong.

             i.        “Company-7” was a virtual currency exchange headquartered in

or around Seattle, Washington.


                                              -2-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 3 of 18 PageID: 3




             j.     “Company-8” was a file hosting company headquartered in or or

around San Francisco, California.

             k.     “Company-9” was a file hosting company headquartered in or

around Auckland, New Zealand.

             1.     “Financial Institution—i”   was   a commercial        banking and

financial services company headquartered in or around Karachi, Pakistan.

                                  The Conspiracy

      2.     From at least as early as 2011, through on or about the date of this

Indictment, in the District of New Jersey, and elsewhere, the defendants,

                                  MOHSIN RAZA,
                          a/k/a “Mohsin Raza Amiri,” and
                               MUJTABA ALl RAZA,
                            a/k/a “Mujtaba Ali Lilani,”
                               a/k/a “Mujtaba Au,”
                                 a/k/a “Mujtaba,”

did knowingly and intentionally conspire and agree with each other and others:

             a.     to   knowingly   and    without    lawful     authority    produce

identification    documents,   authentication   features,   and   false   identification

documents, to wit, False Identification Documents, the production of which was

in and affected interstate and foreign commerce, and the offense involved the

production of identification documents,         authentication features,      and false

identification documents that appeared to be (i) identification documents and

authentication features issued by and under the authority of the United States;

and (ii) driver’s licenses and personal identification cards, and the offense involved

                                         -3-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 4 of 18 PageID: 4




the production of more than five identification documents, authentication features,

and false identification documents, contrary to Title 18, United States Code,

Sections 1028(afll), (b)(1)(A) & (B), & (c)(3)(A); and

             b.     to knowingly transfer identification documents, authentication

features, and false identification documents, knowing that such documents and

features were produced without lawful authority, to wit, False Identification

Documents, the transfer of which was in and affected interstate and foreign

commerce, and the offense involved the transfer of identification documents,

authentication features, and false identification documents that appeared to be (i)

identification documents and authentication features issued by and under the

authority of the United States; and (ii) driver’s licenses and personal identification

cards, and the offense involved the transfer of more than five identification

documents, authentication features, and false identification documents, contrary

to Title 18, United States Code, Sections l028(a)(2), (b)(1)(A) & (B), & (c)(3)(A).

                               Goal of the Conspiracy

      3.     The goal of the conspiracy was for MOHSIN RAZA, MUJTABA ALT

RAZA, and their co-conspirators to enrich themselves by producing, selling, and

transferring False Identification Documents through SecondEye.

                       Manner and Means of the Conspiracy

      4.     It was part of the conspiracy that:




                                          -4-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 5 of 18 PageID: 5



            a.    The defendants and their co-conspirators, through SecondEye,

provided customers electronic images of False SecondEye Documents, but not the

physical documents themselves. The False SecondEye Documents were the type

commonly needed and used to create online accounts at banks, payment

processors, social media sites, and digital currency platforms.

            b.     SecondEye offered hundreds of types of False SecondEye

Documents for sale through its website, which provided, for example, that a

passport could be purchased for $30, a driver’s license for S30, and a “selfie”

photograph of an individual holding a False SecondEve Document for $50.          For

documents that required a photograph of the document holder, SecondEye

provided its customers with the option of either supplying a photograph or using

a photograph supplied by SecondEye.

            c.    The       defendants   and    their   co-conspirators   advertised

SecondEye’s services online on at least one well-known cyber hacker forum (the

“Forum”). SecondEye advertised that the False SecondEye Documents could be

used by its customers to prove identity as needed to access and use online

accounts at payment processors,          social media sites, and digital currency

platforms. SecondEye further advertised that the False SecondEye Documents

could be used by customers who were “banned” or “suspended” to restore access

to their online accounts.




                                          —5-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 6 of 18 PageID: 6



            d.    The    defendants   and     their   co-conspirators   communicated

directly with SecondEye customers through email and the Forum as well as

through various chat platforms. For example:

                    i.   On July 3, 2014, MUJTABA ALT RAZA communicated with

a SecondEye customer through the Forum. The customer stated, in part, “I’d like

to purchase a vcc [virtual credit card] to verify my [Company-i], it’s a USA

[Company-i], which now is requiring my SSN [social security number] which I

wont   provide to them, but i just want a VCC to raise the limit of withdrawing

funds, my question is, i got a limit of $500, how much will it be raised after being

verified with VCC?” MUJTABA ALT RAZA responded, “Tt will be increased but dont

know how much it will be increased” and signed the email “Secondeye.”

                   ii.   On or about December 12, 2018, a SecondEye customer

emailed a SecondEye email account and stated, “I am trying to register a

[Company-i] account and see if they accept all my fake docs before i try to use it.

You say you help with a SSN Document. How would that work if they ask for it?”

A co-conspirator responded, “we can make ssn [social security number] document

which number you provide us and we do not provide guarantee for any documents

but our customers did many times by using our documents, what we provide is

just a original looking documents.”

                  iii.   On or about December 24, 2018, a co-conspirator, using a

SecondEye email address, sent an email to a SecondEye customer.            The email,


                                        -6-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 7 of 18 PageID: 7



signed “SecondEye (Customer Care 3),” advised, “we can only provide ssn

document (not ssn number) we can make ssn document which [sic] number you

provide us.” The customer then asked, “[djo you happen to know whether I’d be

able to get a SSN from somewhere to submit it to [Company-i]?” A co-conspirator

replied, “you can find on net some one who provide real ssn number.”

            e.   The defendants and their co-conspirators communicated with

each other through email regarding the operation of SecondEye. For example:

                   i.   On or about January 7. 20i5. MOHSIN RAZA sent an

email to MUJTABA ALl RAZA, who was using an email address associated with

SecondEye, providing information about the payment of salary for MUJTABA ALl

RAZA.

                  ii.   On at least three occasions between on or about July 27,

20i7 and on or about September 27, 2018, MUJTABA ALT RAZA sent emails to

MOHSIN RAZA, which included login passwords for various third-party payment

accounts that Second Eye used to accept funds from SecondEye customers, as well

as email accounts, social media accounts, and accounts at web hosting companies

that were used to operate and promote SecondEve.

                 iii.   On or about October 8, 2018, a co-conspirator sent an

email to MOHSIN RAZA listing salaries for nine SecondEye employees.

            f.   The defendants and their co-conspirators posted advice for

SecondEye customers on the SecondEye website about how to use the False


                                      -7-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 8 of 18 PageID: 8



SecondEye Documents. For example, on a date prior to on or around January 16,

2017, a co-conspirator posted a link on the SecondEye website titled “I am Scared

of uploading Fake CC [credit cardj Statement to [Company-i]   —   What will happen

next?” Upon clicking the link, the following text appeared:

            Problem:
            [Company-i] is asking me to upload Credit Card
            statement. I need to know that what if I provide fake
            Credit Card statement to [Company-i], will they
            permanent ban my account if they know it or what

            Solution:
            Your [Company-il account is already limited and you
            have no other option to restore it except to provide a
            Credit Card statement. If you had added a real card then
            still there is no guarantee that they will restore your
            account after providing your real Credit Card statement.
            if they get suspicious regarding your transactions or
            account activity they will simply close your account by
            mentioning high risk activity or other.

            If your account is stealth and required a Credit Card
            statement to restore it then you need to place an order
            for a Fake Credit Card statement. As per our experience
            we had restored many accounts but still there is not
            guarantee of restoration. You can try your luck.

            We had also restored [Company-i] accounts that
            demands for Bank statement, Photo ID, Proof of Address,
            Business Details and other.

            To order a Credit Card statement from us, we just need
            your Credit Card details that you had provided to
            [Company-ij    and other transaction details like
            withdrawal or upload history or [Company-i code to
            confirm owner of card if you have.

            Credit Card statement available for all Visa Card, Master
            Card, Gift and Prepaid cards as per your request.

                                       -8-
    Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 9 of 18 PageID: 9




             Please Visit our website to place your order.

            g.     The defendants and their co-conspirators accepted funds from

SecondEye customers that were denominated in fiat currencies through online

payment    processors,   international   money   transfer businesses,     and   other

international financial institutions, including Company-l, Company-4, Company-

5, Company-6, and Financial Institution-i.

            h.     The defendants and their co-conspirators also accepted funds

from SecondEye customers in the form of virtual currencies, including Bitcoin,

through various virtual currency exchanges, including Company-7.          During the

relevant time-period, defendants and their co-conspirators accepted in excess of

$1.5 million in Bitcoin transfers alone from SecondEye customers related to the

purchase of the False SecondEye Documents. Those funds were received in more

than 20,000 separate transactions.

            i.     The    defendants     and   their   co-conspirators    transferred

thousands of False SecondEye Documents to SecondEye customers through

various electronic means, including email and file hosting services located in the

United States and abroad. For example:

                   i.    On or about December 17, 2017, via electronic means, a

co-conspirator transferred the image of a false Illinois driver’s license, bearing the

name of real U.S. person, to a SecondEye customer.



                                         -9-
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 10 of 18 PageID: 10



                   ii.   On or about March 5, 2019, via a file hosting account at

Company-B, a co-conspirator transferred a false New Jersey Driver’s License, a

photograph of an individual holding the same New Jersey Driver’s License, and a

U.S. Passport, all bearing the name of an individual with initials M.M., to a

recipient located in New Jersey.

                  iii.   On or about July 31, 2019, via a file hosting account at

Company-9, a co-conspirator transferred a false New Jersey Driver’s License,

bearing the name of an individual with initials ME., to a recipient located in New

Jersey.

                  iv.    On or about January 12, 2020, via a file hosting account

at Company-B, a co-conspirator sent a false non-immigrant visa, bearing the name

of an individual with initials C.A., to a recipient located in New Jersey.

            j.     Between in or around September 2013 through in or around

June 2019, MOHSIN RAZA controlled a bank account at Financial Institution-i,

which he used to transfer funds to employees of SecondEye.

            k.     Customers of SecondEye used the False SecondEye Documents

to commit and facilitate the commission of various cybercrimes and other criminal

conduct. For example:

                    i.   On or about December 13, 2017, a SecondEye customer

(“Customer-i”) purchased a false Illinois driver’s license in the name of a real U.S.

person. Customer-i told SecondEye that the license would be used for “verification


                                        -   10   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 11 of 18 PageID: 11



for some online purchase.” After receiving the license, Customer 1 and others used

the false license and identity to obtain information about hundreds of users of a

virtual currency exchange platform as part of a scheme to steal the users’ virtual

currency. Customer-l and others thereafter stole at least $1.4 million in virtual

currency using the false license.

                 ii.    Between on or about May 11, 2017 through on or about

September 16, 2017, at least one member of the Internet Research Agency LLC

(the “Organization”), a Russian organization that interfered with elections and

political processes, including the 2016 U.S. presidential election, purchased

multiple false identification documents from SecondEve in the names of real U.S.

persons and fictitious persons. Thereafter, the false identification documents were

used as supporting documents for accounts previously opened by the Organization

at Company-3 in support of the Organization’s operations.

                iii.    SecondEye      customers    used    the   False    SecondEye

Documents to defraud payment processing companies, including Company-i; e

commerce businesses, including Companv-2; social media and social networking

platforms, including Company-3; and virtual currency’ exchanges, both foreign and

domestic, by gaining unauthorized access to online platforms provided by such

entities, often to gain access to customer accounts that previously had been

revoked or suspended.

      All in violation of Title 18, United States Code, Section 1028(f).


                                        -11-
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 12 of 18 PageID: 12



                          COUNTS TWO THROUGH FOUR

                       (Transferring False Identity Documents)

       1.     The allegations set forth in Paragraph 1 and Paragraphs 3 through 4

of Count One of this Indictment are re-alleged and incorporated as if fully set

forth herein.

       2.     On or about the dates set forth in the table below, in the District of

New Jersey, and elsewhere, the defendants,

                                  MORSIN RAZA,
                          a/k/a “Mohsin Raza Amiri,” and
                                 MUJTABA RAZA,
                            a/k/a “Mujtaba Ali Lilani,”
                               a/k/a “Mujtaba Ali,”
                                 a/k/a “Mujtaba,”

did knowingly transfer an identification document, authentication feature, and a

false identification document, knowing that such document and feature was

produced without lawful authority, the transfer of which was in and affected

interstate and foreign commerce, to wit, each False Identification Document

described in the table below, which, as specified below, appeared to be (i) an

identification document and authentication feature issued by and under the

authority of the United States; and (ii) a driver’s license and personal

identification card, each constituting a separate count of this Indictment:

            Approx.      False Identification             .            Statutory
Count                                        .        Initials
             Date       Document Description                          Subsection

                      New Jersey Driver’s License                      18 U.s.c.
   2        3/5/19                                     M.M.        1028(b)(1)(A)(i)
                          and U.S. Passport                      §                  & (ii)

                                         -   12   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 13 of 18 PageID: 13




                                                                       18 U.s.c.
    3      7/31/19     New Jersey Driver’s License      M.E.
                                                                   § 1028(b)(1)(A)(ii)
                        Non-Immigrant Visa for a                       18 U.S.C.
    4      1/ 12/20                                     C.A.
                           Foreign Passport                         § 1028(b)(1)(A)(i)


        In violation of Title 18, United States code, Sections 1028(a)(2), (b)(1)(A), &

(c)(3)(A), and 2.




                                          -   13   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 14 of 18 PageID: 14



                                      COUNT FIVE
                                (False Use of a Passport)

      1.        The allegations set forth in Paragraph 1 and Paragraphs 3 through 4

of Count One of this Indictment are realleged and incorporated as if fully set

forth herein.

      2.        On or about March 5, 2019, in the District of New Jersey, and

elsewhere, the defendants,

                                    MOHSIN RAZA,
                            a/k/a “Mohsin Raza Amiri,” and
                                   MUJTABA RAZA,
                              a/k/a “Mujtaba Ali Lilani,”
                                 a/k/a “Mujtaba Ali,”
                                   a/k/a “Mujtaba,”

did willfully and knowingly use, attempt to use, and furnish to another for use, a

false, forged, and counterfeited passport and instrument purporting to be a

passport issued under the authority of the United States.

      In violation of Title 18, United States Code, Sections 1543 and 2.




                                          -   14   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 15 of 18 PageID: 15



                                    COUNT SIX
                             (Aggravated Identity Theft)

      1.    The allegations set forth in Count One of this Indictment are re

alleged and incorporated as if fully set forth herein.

      2.     From at least as early as 2011, through on or about the date of this

Indictment, in the District of New Jersey, and elsewhere, the defendants,

                                  MOHSIN RAZA,
                          a/k/a “Mohsin Raza Amiri,” and
                                 MUJTABA RAZA
                            a/k/a “Mujtaba Au Lilani,”
                               a/k/a “Mujtaba Ali,
                                 a/k/a “Mujtaba,”

knowingly transferred, possessed, and used, without lawful authority, a means of

identification of another person, namely, the name and date of birth of G.B.,

during and in relation to a felony violation enumerated in 18 U.S.C.   § 1028A(c),
to wit, the conspiracy to produce, and transfer, false identification documents, in

violation of Title 18, United States Code, Section 1028(f), set forth in Count One

of this Indictment, knowing that the means of identification belonged to another

actual person.

      In violation of Title 18, United States Code, Sections 1028A(a)(1) and 2.




                                        -   15   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 16 of 18 PageID: 16



      FORFEITURE ALLEGATION AS TO COUNTS ONE THROUGH FOUR

      1.    As a result of committing the offenses in violation of 18 U.S.C.    §   1028

alleged in Counts One through Four of this Indictment, the defendants, MORSIN

RAZA and MUJTABA ALl RAZA, shall forfeit to the United States:

      (a)   pursuant to 18 u.s.c.   §   982(a)(2)(B), any property constituting, or

            derived from, proceeds obtained directly or indirectly, as a result of

            such offenses; and

      (b)   pursuant to 18 U.S.C.   §   1028(h), any and all illicit authentication

            features, identification documents, document-making implements and

            means of identification;

                 FORFEITURE ALLEGATION AS TO COUNT FIVE

      2.    As a result of committing the use of false passports offense charged in

Count Five of this Indictment, the defendants, MOHSIN RAZA and MUJTABA ALl

RAZA, shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 1594(d), any property, real or personal, constituting or derived from any

proceeds the defendant obtained, directly or indirectly, as a result of the offense,

and any property, real or personal, involved in, used, or intended to be used to

commit or to facilitate the commission of the offense alleged in Count Five of this

Indictment, and any property traceable to such property.




                                           -   16   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 17 of 18 PageID: 17



                       SUBSTITUTE ASSETS PROVISION

      3.    If any of the above-described forfeitable property, as a result of any

act or omission of the defendants:

      (a)   cannot be located upon the exercise of due diligence;

      (b)   has been transferred or sold to, or deposited with, a third person;

      (c)   has been placed beyond the jurisdiction of the Court;

      (d)   has been substantially diminished in value; or

      (e)   has been commingled with other property which cannot be

            subdivided without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as

incorporated by 28 U.S.C. § 246 1(c), to seek forfeiture of any other property of

the defendant up to the value of the above-described forfeitable property.




CRAENe
United Stat s Attorney




                                       -   17   -
   Case 3:20-cr-00097-FLW Document 1 Filed 01/28/20 Page 18 of 18 PageID: 18




                                                                      C
                                                                      2    en
                                                         —                 a-rn
                                            2
  Ct

  Ct> -3
                                i.
                                     I-’
                                     OO-a   e                              It
                                                                           at
                                                                           on
                                            C,                                        CM




                                                                      I
           0                                                                          ITJ
                                                                           Ce
                              nPhcmP
           -3
           0
                              Oco, i-.cm         C rP)
OkD
       >
       0   z-3                              2                              el-a.


           0                    CM                                         a.
           rJ
                                     1’J                                   en         9
                                            0                              (I)
                                                                                      n


                                                         p.                           -4
                                                                                 at
                                                                                 It
